MEMORANDUM OPINION
 
No. 04-10-00485-CV
 
THE STATE OF TEXAS
FOR THE BEST INTEREST AND PROTECTION OF E.R.D.
 
From the Probate
Court No 1, Bexar County, Texas
Trial Court No. 2010-MH-1339
Honorable Polly
Jackson Spencer, Judge Presiding
 
PER CURIAM
 
Sitting:            Rebecca Simmons,
Justice
                        Steven
C. Hilbig, Justice
                        Marialyn
Barnard, Justice
 
Delivered and
Filed:  August 18, 2010
 
DISMISSED
 
Appellant has filed
a motion to dismiss this appeal.  The motion contains a certificate of service
to the Bexar County Criminal District Attorney’s Office who has not opposed the
motion.  Therefore, we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).   
 
PER
CURIAM